J-A18039-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 LISA RENEE MASSARELLI                    :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 ANTHONY MASSARELLI                       :
                                          :
                   Appellant              :   No. 20 WDA 2022

             Appeal from the Order Entered December 9, 2021
     In the Court of Common Pleas of Allegheny County Civil Division at
                        No(s): FD 20-00087-002


BEFORE: STABILE, J., MURRAY, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                  FILED: NOVEMBER 9, 2022

      Anthony Massarelli (“Husband”) appeals the dismissal of his petition to

modify child support, and the grant of the petition to enforce an Interim

Support Settlement Agreement (“Agreement”), which was filed by Lisa Renee

Massarelli (“Wife”). Husband argues he was entitled to relief due to changed

circumstances. However, the changed circumstances he asserts are not the

sort for which the Agreement permits modification. We therefore affirm.

      Husband and Wife were married in September 2000 and separated in

September 2020. The parties have two children, A.M. (“Son”), born in

September 2002, and J.M. (“Daughter”), born in August 2006. Both children

reside with Wife. N.T., 8/16/21, at 42.

      In September 2020, Husband and Wife entered into the written

Agreement. Id. at 10, 33. The Agreement stipulates that Husband is to pay

$3,000 per month in unallocated support, Wife and children’s phone bills,
J-A18039-22



Wife’s gasoline credit card, and 58% of educational and extracurricular

expenses for both children upon request by Wife. Id. at 11-12, 33; Hr’g Ex. A

(“Agreement”), at 2. The Agreement provides the parties entered the

Agreement “for purposes of settling, on an interim basis, their current disputes

regarding child support, spousal support, maintenance, and alimony pendente

lite.” See Agreement at 1. Further, the Agreement states that payments can

be adjusted if there are substantial changes in the parties’ incomes and

children’s needs and/or substantial changes in the insurance expenses for the

family:

          [I]t is understood and agreed that said payments shall be
          adjusted upward or downward in accordance with
          substantial changes in the respective incomes of the parties
          and the needs of their children, and/or substantial changes
          in the expenses of insurance for the family.

Id. at p.2.

       On June 4, 2021, Husband filed a petition to modify the monthly support

amount. Wife filed a petition to enforce the Agreement. The petitions were

consolidated into a single hearing that was held in August 2021. After the

hearing, the Hearing Officer recommended that Husband’s petition be denied,

and that Wife’s petition be granted.1

       At the hearing, Husband requested that the court modify the support

amount to include one child, claiming Son was emancipated. N.T. at 9, 21. He

asked the court to order support pursuant to the child support guidelines,
____________________________________________


1Husband filed for divorce in July 2021, after filing the petition to modify but
before the hearing.

                                           -2-
J-A18039-22



which would be $898 for child support for one child and $536 for alimony

pendente lite, for a total support award of $1,424. Id. at 21-22. Husband

claimed Son was emancipated because Son had graduated from high school

in June 2021 and elected to forgo college by entering the workforce as a full-

time employee. Before the date of his high school graduation and after his

18th birthday, Son became a partial owner of Husband’s landscaping

company, which he had been working at annually from the months of April

through November since the age of 14. Id. 25, 33-34. Neither party disputes

that when the Agreement was signed, it was their understanding that Son

would attend college following his graduation from high school. Husband

claims that Son’s emancipation following his high school graduation and his

decision not to attend college but to work as a full-time employee constituted

a substantial change for support purposes. Id. at 9.

      Wife countered that no substantial change had occurred in the needs of

Son because Son continued to reside at her residence, earned a similar wage

as when employed during high school, and relied on her for food expenses.

Id. at 37-38, 42. Wife’s counsel noted that Son is unable to withdrawal funds

from his allotted 30 percent of the company, which is retained within the

company’s business account. Id. 31-32. Wife further testified that Son’s

annual income remained similar to what it had been in past years. See Wife’s

Ex. 1 (showing Son’s 2020 income). Finally, Wife argued that Husband’s

income has not decreased and that he had not displayed an inability to fulfill

the Agreement. Id. 41-42; Ex. D.

                                    -3-
J-A18039-22



     The Hearing Officer recommended that the Agreement be enforced,

concluding no substantial change as delineated in the Agreement occurred:

          [Husband] testified he is seeking a modification to the
          support amount as the parties’ older child is now
          emancipated. The agreement is dated 9/10/2020 and their
          older child turned 18 years old shortly thereafter and then
          graduated from high school on 6/3/2021. The Agreement
          does not provide that the support amount is to be adjusted
          upon emancipation. [Husband] failed to demonstrate
          “substantial changes in the respective incomes of the parties
          and the needs of their children, and/or substantial changes
          in the expenses of insurance for the family.” As such,
          [Husband’s] request to modify the Agreement is denied.

Hr’g Summ. Sept. 8, 2021, at 2.

     Husband filed exceptions to the decision of the Hearing Officer, and the

trial court denied the exceptions in December 2021. Husband filed a notice of

appeal.

     Husband raises the following issues:

          I. Whether the trial court erred in failing to find that a
          substantial change in the child’s needs occurred, as of June
          3, 2021, due to the parties’ oldest child being emancipated,
          employed on a full-time basis, earning a full-time income,
          and not attending college, and therefore, warrants a
          modification in the support obligation.

          II. Whether the trial court erred in the failing to calculate
          [Husband’s] support obligation without the emancipated
          child, by finding that a child’s emancipation and decision not
          to attend college to secure full time employment is not a
          substantial change.

          III. Whether the trial court erred in concluding that
          [Husband’s] support obligation should not be modified, even
          though a substantial change existed, and adjusting said
          arrears.



                                      -4-
J-A18039-22


         IV. Whether the trial court erroneously speculated that the
         Interim Support Agreement is a Final Order/Agreement that
         provides for Unallocated Spousal Support, rather than an
         Unallocated Child Support order.

         V. Whether the trial court erroneously failed to find that
         spousal support was no longer applicable, as [Husband] filed
         for divorce after the parties reached their agreement.

Husband’s Br. at vii-viii.

   A. Jurisdiction

      Before we address Husband’s claims, we will address Mother’s claim that

the award in the contract was for spousal support and therefore unappealable.

      Pursuant to Section 3105 of the Divorce Code, a provision in an

agreement between parties regarding child support shall be subject to

modification upon a showing of changed circumstances, but a provision

regarding alimony shall not be subject to court modification:

         (a) Enforcement.--A party to an agreement regarding
         matters within the jurisdiction of the court under this part,
         whether or not the agreement has been merged or
         incorporated into the decree, may utilize a remedy or
         sanction set forth in this part to enforce the agreement to
         the same extent as though the agreement had been an
         order of the court except as provided to the contrary in the
         agreement.

         (b) Certain provisions subject to modification.--A
         provision of an agreement regarding child support, visitation
         or custody shall be subject to modification by the court upon
         a showing of changed circumstances.

         (c) Certain provisions not subject to modification.--In
         the absence of a specific provision to the contrary appearing
         in the agreement, a provision regarding the disposition of
         existing property rights and interests between the parties,
         alimony, alimony pendente lite, counsel fees or expenses
         shall not be subject to modification by the court.


                                     -5-
J-A18039-22



23 Pa.C.S.A. § 3105.

       The parties entered into the Agreement that provided for an

“unallocated sum” for child and spousal support. Agreement at 2. The

Agreement states that “the unallocated sum of $3,000 . . . each month,” as

well as other listed expenses, are designated for “the maintenance and

support of Wife and the parties’ minor children.” Id. The Agreement later

states that “[t]his Agreement constitutes the entire agreement and

understanding of the parties, with regard to child support, spousal support,

alimony pendente lite and maintenance.” Id. at Section VI. Although the

Agreement fails to specify the amounts allocated to child support and to

spousal support, it is clear a portion of the amount is child support. We will

therefore review Husband’s claims that the trial court erred in failing to modify

the amount.2 See Diament v. Diament, 771 A.2d 793, 795 (Pa.Super. 2001)

(issues related to child support may be immediately appealed).

    B. Whether the Court Erred in Denying the Petition to Modify or in
       Granting the Petition to Enforce

       We will address Husband’s first three issues together. In the issues he

makes two main claims of trial court error—that the court erred in failing to

____________________________________________


2 Wife argues that Rule 1910.16 was rescinded, effective January 1, 2019, and
that unallocated orders of support are no longer appealable as final orders.
Prior to January 1, 2019, Rule 1910.16 provided that where a court made an
unallocated award in favor of the spouse and one or more children that order,
the order “shall be a final order as to all claims covered in the order.” Pa.R.C.P.
1910.16(b) (as amended, effective July 1, 1994). Wife does not explain how
the rescission of Rule 1910.16 altered the appealability of orders related to
child support.

                                           -6-
J-A18039-22



find a changed circumstance under 23 Pa.C.S.A. § 3105(b) and that the court

erred in finding modification was not proper under the Agreement. Each

argument calls for a separate analysis. See Sams v. Sams, 808 A.2d 206,

211 (Pa.Super. 2002) (“Pennsylvania law permits support orders and private

agreements for support to coexist and be enforced separately”); Nicholson

v. Combs, 703 A.2d 407, 416-17 (Pa. 1997) (party can seek to enforce both

court-ordered support award and agreement setting forth support award,

noting a payee in a civil action has remedies not available in family court).

      In Husband’s first argument, he claims the trial court erred in concluding

there was no substantial change in Son’s needs. He argues that Son’s

emancipation, decision to forgo attending college, and status of full-time

employment constitute a substantial change to the needs of the child.

Husband’s Br. at 7-8. He maintains Son is now able to provide for himself and

the fact that Mother does not charge him for food and rent is irrelevant. He

points to 23 Pa.C.S.A. § 3105(b) as support for the Court’s authority to modify

the agreement upwards or downwards due to changed circumstances.

Husband claims that the guidelines support the modification and do not

require the burden of proof that the trial court is imposing on his case. Id. at

12.

      In Husband’s second and third arguments, he claims the court erred in

finding modification was not required under the Agreement. He points out that

when the parties entered the Agreement, Son planned to attend college after

his high school graduation, and that the terms of the Agreement were based

                                     -7-
J-A18039-22



on this fact. He claims Son’s employment changed his financial needs because

he was working full time and being compensated for the same.

               1. The court did not err in denying the motion to modify the
                  support award.

      When reviewing support orders, “[w]e will not interfere with the broad

discretion afforded the trial court absent an abuse of discretion or insufficient

evidence to sustain the support order.” Sirio v. Sirio, 951 A.2d 1188, 1192

(Pa.Super. 2008) (citation omitted). Abuse of discretion is not merely an error

in judgment, but rather occurs only where “the court overrides or misapplies

the law, or the judgment exercised is shown by the record to be either

manifestly unreasonable or the product of partiality, prejudice, bias or ill

will[.]” Id.

      Pursuant to Section 3105, the court has the authority to enforce

agreements of the parties, and to modify an agreement’s provisions regarding

child support upon a showing of a changed circumstance:

          (a) Enforcement.--A party to an agreement regarding
          matters within the jurisdiction of the court under this part,
          whether or not the agreement has been merged or
          incorporated into the decree, may utilize a remedy or
          sanction set forth in this part to enforce the agreement to
          the same extent as though the agreement had been an
          order of the court except as provided to the contrary in the
          agreement.

          (b) Certain provisions subject to modification.--A
          provision of an agreement regarding child support, visitation
          or custody shall be subject to modification by the court upon
          a showing of changed circumstances.

23 Pa.C.S.A. § 3105(a)-(b).


                                      -8-
J-A18039-22



       When determining whether changed circumstances exist, a court may

consider agreements entered into for support. McClain v. McClain, 872 A.2d

856, 862-63 (Pa.Super. 2005). As the agreement is “at the heart of the

controversy, it would be illogical to have the court consider a petition

requesting a modification of child support based upon an alleged change in

circumstances without the ability to examine the basis for the existing support

order.” Id. at 863.3

       Although     emancipation      may      provide   basis   for   finding   changes

circumstances, it does not do so here. See Pa.R.C.P. 1910.19(e) (providing

that within six months of when a child reaches the age of 18, the domestic

relations section shall issue an inquiry seeking information regarding date of

birth, household departure date, existence of agreement requiring payments

for the child after child has reached the age of 18, and special needs). After

taking the Agreement into consideration, as we must, it is evident that

emancipation does not merit a changed circumstance that allows for the

modification of support. Son turned 18 the same month that the parties signed

the Agreement, expenses for Son’s post-high school graduation are referenced
____________________________________________


3 This Court has held that where there is an inability to pay on the part of the
payor, the court should allow a downward modification of support owed under
23 Pa.C.S.A. § 3105(b). See Boullianne v. Russo, 819 A.2d 577, 581
(Pa.Super. 2003). We pointed out that that if a party fails to comply with a
support order, he or she can be incarcerated, and therefore concluded the
court must be able to reduce a contract amount if the payor establishes an
inability to pay. Id. at 580 (citing Nicholson v. Combs, 703 A.2d 416-17
(Pa. 1997)). We reasoned that the court cannot force an individual, with the
threat of incarceration, to fulfill an obligation which they cannot fulfill. Here,
Husband does not allege an inability to pay.

                                           -9-
J-A18039-22



in the Agreement, and emancipation is not found in the terms of the

Agreement. Although the Agreement references “minor children,” the parties

clearly intended to include Son in that term, as they have only two children.

Agreement at 2. Further, a settlement agreement between spouses can

include support obligations for emancipated individuals and clauses that

provide for modification if the child chooses not to attend college. See, e.g.,

Kost v. Kost, 757 A.2d 952, 953 (Pa.Super. 2000) (including support for

college student if she remained enrolled in a four-year college program). Here,

the Agreement, entered shortly before Son became emancipated, includes

support for Son and does not include a clause allowing for modification if Son

does not attend college.

      We further note that Father requested a downward modification from

$3,000 to $1,424. This is a more than 50% decrease in the unallocated

support award based on the alleged emancipation of one child.

      Given the totality of the circumstances, we conclude the trial court did

not abuse its discretion in determining that Husband did not establish grounds

for a modification of child support under 23 Pa.C.S.A. § 3105(b).

            2. The trial court did not err in enforcing the Agreement.

      “A settlement agreement between [spouses] is governed by the law of

contracts unless the agreement provides otherwise.” Stamerro v. Stamerro,

889 A.2d 1251, 1258 (Pa.Super. 2005) (citation omitted, alteration in

Stamerro). Contract question raise issues of law, which we review de novo.




                                    - 10 -
J-A18039-22



Id. (citation omitted). When interpreting a contract, we must determine the

intent of the parties:

         When interpreting the language of a contract, the intention
         of the parties is a paramount consideration. In determining
         the intent of the parties to a written agreement, the court
         looks to what they have clearly expressed, for the law does
         not assume that the language was chosen carelessly. When
         interpreting agreements containing clear and unambiguous
         terms, we need only examine the writing itself to give effect
         to the parties’ intent.

Id. at 653–54 (citation omitted).

      Under the Agreement, Husband is tasked with showing a substantial

change to the needs of Son. Agreement at 2. Merely showing that the Son is

emancipated or that Son decided to not attend college is not enough to show

a substantial change in the Son’s needs. As noted above, the Agreement does

not contain a provision for a change in the unallocated support amount when

Son became emancipated or if he decided to not attend college. Throughout

the Agreement, it is clear Son is included in the referenced “minor children.”

Id. Son is one of only two children shared by the parties, the Agreement would

provide additional money to help with Son’s college tuition, and Son’s 18th

birthday occurred shortly after the signing of the Agreement. Further,

Husband’s claim that a substantial change under the agreement exists

because Son is allegedly earning a full-time income and working a full-time

job as a part owner of their landscaping business lacks merit. At the time of

the hearing, Son’s tax returns showed that he was not earning substantially

more than he had in previous years. Wife’s Ex. 1. Moreover, Son was going to


                                    - 11 -
J-A18039-22



be laid off from the months of November through April, without a stable

income. N.T. at 46. Wife testified that Son still lived with her and that he relied

on her for food expenses. Id. at 37-38, 42. She testified that Son was unable

to withdraw funds from his allotted 30 percent of the company, which

remained in control of the company’s account. Id. 31-32.

       Given the facts presented at the hearing, the trial court did not err in

finding no substantial change in Son’s needs that would justify modification

under the Agreement.4

    C. Whether Court Found the Agreement Provided for Spousal
       Support

       In the Husband’s fourth claim, he argues that the trial court erred in

speculating that the Agreement is a final order/agreement that provides for

unallocated spousal support, rather than unallocated child support. Husband’s

Br. at 16.

       This claim fails. The trial court never stated the sum is defined as

spousal support. The trial court rendered the following evaluation:

          The Agreement does not specifically define which of the
          kinds of support are covered by the unallocated sum, and
          nothing in the decision of the Hearing Officer suggests that
          she interpreted that sum to be unallocated spousal support
          rather than unallocated child support; nor did the Hearing
          Officer suggest that she thought the Agreement to be a final
          order/agreement. Rather, the modification was not granted
          because Husband did not demonstrate a substantial change

____________________________________________


4 Husband argues the court failed to adjust the arrears. Because we concluded
the court did not err in denying modification, it follows that no error occurred
in failing to adjust the arrears.

                                          - 12 -
J-A18039-22


         in the circumstances of the parties as was required under
         the Agreement.

Trial Ct. Op. at 9-10. This was not error.

   D. Whether the Divorce Proceeding Impacts the Spousal Support
      Award

      Husband states in his final claim that spousal support is no longer

applicable to the Agreement since he filed a complaint in divorce after the

Agreement was signed and Wife never raised a claim for alimony pendente

lite. He claims that when he filed for divorce that Wife was required to raise a

claim for alimony pendente lite and that due to this inaction her spousal

support terminated. Husband’s Br. at 17.

      Husband provides no legal support for this claim, and therefore waived

it. See In re Estate of Whitley, 50 A.3d 203, 209-10 (Pa.Super. 2012).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/9/2022




                                     - 13 -